
	

113 HR 4019 IH: Small Business Investment Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4019
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2014
			Mr. Murphy of Florida (for himself, Mr. Joyce, Mr. Cárdenas, Mr. Chabot, Mr. Cartwright, Mr. Tipton, Ms. Kuster, Mr. Vargas, Mr. Swalwell of California, and Mr. Owens) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the expensing of certain depreciable business
			 assets.
	
	
		1.Short titleThis Act may be cited as the Small Business Investment Act of 2014.
		2.Extension of expensing limitation
			(a)Dollar limitationParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 is amended—
				(1)by striking or 2013 in subparagraph (B) and inserting 2013, 2014, or 2015, and
				(2)by striking after 2013 in subparagraph (C) and inserting after 2015.
				(b)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended—
				(1)by striking or 2013 in subparagraph (B) and inserting 2013, 2014, or 2015, and
				(2)by striking after 2013 in subparagraph (C) and inserting after 2015.
				(c)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking before 2014 and inserting before 2016.
			(d)ElectionParagraph (2) of section 179(c) of such Code is amended by striking before 2014 and inserting before 2016.
			(e)Special rules for treatment of qualified real property
				(1)In generalParagraph (1) of section 179(f) of such Code is amended by striking or 2013 and inserting 2013, 2014, or 2015.
				(2)CarryoverParagraph (4) of section 179(f) of such Code is amended by striking 2013 each place it appears and inserting 2015.
				(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
